The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1, 9 and 21 are amended.
Claims 2, 20 and 22 are canceled.
Claims 1, 3-19, 21 and 23-27 are examined on the merits.
Response to Arguments
Applicant's arguments (see Pre-Appeal Brief Conference request filed 02/19/2021) have been fully considered but they are not persuasive. Therefore, the prosecution is reopened based on Pre-Appeal Conference decision filed on 04/29/2021, and art rejection claims 1, 3-19, 21 and 23-27 is withdrawn.
However, the Double Patenting rejection is still applicable to the claims. Therefore, the Double Patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-19 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9907888. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
All the limitations of claim 1 of the Application are to be found in claim 1 of the Patent.
The difference lies in the fact that the copending claim includes more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 1 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 1 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 9 of the Application are to be found in claim 8 of the Patent.
The difference lies in the fact that the copending claim includes more elements and are thus much more specific.  Thus the invention of the Patent claim 8 is in effect a "species" of the "generic" invention of the claim 9 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 9 of the Application is anticipated by claim 8 of the Patent, it is not patentably distinct from the claim 8 of the Patent.
All the limitations of claim 21 of the Application are to be found in claim 1 of the Patent.

All the limitations of claim 3 of the Application are to be found in claim 3 of the Patent.
All the limitations of claim 4 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 5 of the Application are to be found in claim 1 of the Patent.
All the limitations of claim 6 of the Application are to be found in claim 5 of the Patent.
All the limitations of claim 7 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 8 of the Application are to be found in claim 7 of the Patent.
All the limitations of claim 10 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 11 of the Application are to be found in claim 10 of the Patent.
All the limitations of claim 12 of the Application are to be found in claim 11 of the Patent.
All the limitations of claim 13 of the Application are to be found in claim 12 of the Patent.
All the limitations of claim 14 of the Application are to be found in claim 13 of the Patent.
All the limitations of claim 15 of the Application are to be found in claim 14 of the Patent.
All the limitations of claim 16 of the Application are to be found in claim 15 of the Patent.
All the limitations of claim 17 of the Application are to be found in claim 16 of the Patent.
All the limitations of claim 18 of the Application are to be found in claim 17 of the Patent.
All the limitations of claim 19 of the Application are to be found in claim 18 of the Patent.
All the limitations of claim 22 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 23 of the Application are to be found in claim 3 of the Patent.
All the limitations of claim 24 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 25 of the Application are to be found in claim 5 of the Patent.
All the limitations of claim 26 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 27 of the Application are to be found in claim 7 of the Patent.
No art rejection is present for claims 1, 3-19, 21 and 23-27, since the closest prior art of record Weston et al. (US 8,366,692) and Dante et al. (US 6,869,275) fail to teach, suggest or render obvious the diverter valve allowing a fluid flow from the negative pressure source to atmosphere being in a first position, and preventing fluid flow from the negative pressure source to the dressing being in a second position.
Weston et al. (US 8,366,692) discloses most of claimed elements including diverter valve coupled to the second conduit as claimed. However, this diverter valve allowing the fluid flow from the negative pressure source to atmosphere being in the first position is not capable to prevent fluid flow from the negative pressure source to the dressing being in a second position.
Dante et al. (US 6,869,275) teaches the diverter valve working base on piezoelectric effect but does not remedy deficiency of Weston et al. (US 8,366,692).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781